Citation Nr: 1028727	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUES

1. Entitlement to service connection for urinary tract infection 
(cystitis) and urethra infection.

2. Entitlement to service connection for Peyronie's disease.




ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims.

In July 2006 and August 2009, the Board remanded these issues to 
reschedule the Veteran's Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran initially requested a Board hearing in Washington, 
DC; however, in June 2006, he requested a Travel Board hearing in 
lieu of the Board hearing.  Subsequently, the Veteran rescheduled 
for a Travel Board hearing multiple times after he provided good 
cause each time for a new hearing to be rescheduled.  

The most recent Travel Board hearing was scheduled for June 21, 
2010.  On June 18, 2010, the Veteran called and sent in written 
correspondence notifying VA that he would be unable to attend the 
hearing due to his wife's illness and requested that another 
Board hearing be rescheduled in six months.  Here, the 
undersigned Veterans Law Judge finds that good cause has been 
shown for the hearing to be rescheduled and grants the Veteran's 
motion to reschedule an appropriate Board hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.704(c) (2009).

On review of the record, the Board notes that in December 2006 
and July 2009 correspondence, the Veteran mentioned the idea of a 
video conference hearing.  Since the RO schedules video 
conference and Travel Board hearings, the RO should clarify the 
Veteran's hearing request and schedule the Veteran for the 
appropriate Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice as 
to the different type of Board hearings 
available and asked to clarify whether he 
desires a video conference or a Travel Board 
hearing.  

2.  The RO should schedule the Veteran for 
either a Travel Board or a video conference 
hearing before a Veterans Law Judge at least 
six months from his June 2010 request to 
reschedule.  The RO should notify the Veteran 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

3.  If the Veteran no longer desires a Board 
hearing, a signed writing to that effect 
should be placed in the claims file, and the 
claims file should be returned to the Board.












The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


